Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION


In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.



I. ALLOWABLE SUBJECT MATTER

Claim 2-7, 9, 11, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The cited references do not disclose “wherein a non-light-emitting operation of target pixels electrically connected to a target emission line group to which the emission signal is applied is simultaneously performed in a deactivation period of the emission signal, and a light-emitting operation of the target pixels is simultaneously performed in an activation period of the emission signal” as recited in claim 2 and “wherein in the even-numbered sub-frame, the timing controller is configured to not apply the odd-numbered scan start signal to the first scan stage, and clock signals applied to the first to (2k-1)th scan stages have a low voltage level” as recited in claim 9 and “wherein in the odd-numbered sub-frame, the timing controller is configured to not apply the even-numbered scan start signal to the second scan stage, and clock signals applied to the second to (2k)th scan stages have a low wherein each of the emission line groups includes an odd-numbered emission line and an even-numbered emission line, and the odd-numbered emission line is electrically connected to the even-numbered emission line.” as recited in claim 19.



II. INFORMATION DISCLOSURE STATEMENT 

 	The information disclosure statement filed 11/30/2020, has been acknowledged and considered by the examiner. An initialed copy of the PTO-1449 is included in this correspondence.


III. CLAIM REJECTIONS - 35 USC § 103 


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 , if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1, 8, 10, and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. US 20160063961 in view of Kwon et al. US 20150002560.

Consider claim 1.  Pyo discloses an organic light-emitting display device ([0050] fig 1 OLED display) comprising: 
a display panel including a plurality of pixels ([0052] display panel 110 including fig 1 plurality of pixels);
a data driver (fig 1 120 data driver) electrically connected to data lines of the display panel (fig 1 lines carrying data signals D21-D2N and DL11-DL1N]) and configured to divide one frame into an odd-numbered sub-frame and an even-numbered sub-frame, to divide frame data for implementing the one frame into odd-numbered sub-frame data and even-numbered sub-frame data ([0054] first data driving unit and second driving unit generate odd row data signals and even row data signals )to provide the odd-numbered sub-frame data to the data lines in the odd-numbered sub-frame([0054] first data driving unit generate odd row data signals), and to provide the even-numbered sub-frame data to the data lines in the even-numbered sub-frame([0054] second driving unit generate even row data signals );
an odd-numbered scan driver (fig 1 130 scan driver contains scan driving unit 1) electrically connected to odd-numbered scan lines (see fig 1 scan driving unit 1 is connected to odd scan lines S1 S3…S2M-1) among scan lines of the display panel and configured to provide an odd-numbered scan signal to the odd-numbered scan lines in the odd-numbered sub-frame ( fig 1 [0055] The first scan driving unit SCAN DRIVING UNIT 1 generates (2K−1)-th scan signals S1, S3, . . . , S2M−1 in response to the first scan control signal SCS1 and provide the (2K−1)-th scan signals S1, S3, . . . , S2M−1 to the (2K−1)-th row pixel blocks RPB1, RPB3, RPB2M−1 respectively) ;
an even-numbered scan driver (fig 1 130 scan driver contains scan driving unit 2) electrically connected to even-numbered scan lines among the scan lines (see fig 1 scan driving unit 2 is connected to Even scan lines S2 S4…S2M) and configured to provide an even-numbered scan signal to the even-numbered scan lines in the even-numbered sub-frame( fig 1 [0055] The second scan driving unit SCAN DRIVING UNIT 2 generates (2K)-th scan signals S2, S4, S2M in response to the second scan control signal SCS2 and provide the (2K)-th scan signals S2, S4, S2M to the (2K)-th row pixel blocks RPB2, RPB4, RPB2M respectively);
a timing controller (fig 1 140) configured to control the data driver, the odd-numbered scan driver, the even-numbered scan driver (see fig 1 [0053] The timing controller 140 generates first and second data bits DB1, DB2 and first and second scan control signals SCS1, SCS2 based on a clock signal CLK and input image data R, G, B.), 

Pyo does not disclose an emission driver electrically connected to emission lines of the display panel and configured to provide an emission signal to emission line groups formed by grouping the emission lines by two adjacent emission lines in the odd-numbered sub-frame and the even-numbered sub-frame; and a timing controller configured to control the emission driver.

Kwon however discloses an emission driver (fig 1 400 light emission control driver) electrically connected to emission lines of the display panel (fig 1 400is connected to emission lines EML_M[i] EML_T[i] and EML_B[i]) and configured to provide an emission signal to emission line groups formed by grouping the emission lines by two adjacent emission lines in the odd-numbered sub-frame and the even-numbered sub-frame ([0041-0042] EML_T[i] is provides emission signals to odd pixels  while EML_B[i] provides emission signals to even pixels; and a timing controller configured to control the emission driver (signal controller  500 fig 1 [0048] generates light emission control driving signal CONT4 [0046] emission driver is controlled according to CONT4).

an emission driver electrically connected to emission lines of the display panel and configured to provide an emission signal to emission line groups formed by grouping the emission lines by two adjacent emission lines in the odd-numbered sub-frame and the even-numbered sub-frame; and a timing controller configured to control the emission driver.  Furthermore, both Pyo and Kwon use and disclose similar functionality (i.e., driving and OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations. In addition, the emission signal is used to control current flow into even and odd OLEDs see fig 2 and 3.  One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Consider claim 8.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 1, wherein the odd-numbered scan driver includes first to (2k-1)th scan stages that are configured to sequentially generate the odd-numbered scan signal, where k is an integer greater than or equal to 1 (Pyo [0056] A first frame period includes an activation period and a vertical blank period. The first scan driving unit SCAN DRIVING UNIT 1 activates the (2K−1)-th scan signals S1, S3, . . . , S2M−1 sequentially in pulse form in the activation period ), and wherein the odd-numbered scan driver is configured to sequentially provide the odd-numbered scan signal to the odd-numbered scan lines in response to the timing controller applying an odd-numbered scan start signal to the first scan stage in the odd-numbered sub-frame Pyo fig 1 S1-S2k-1 supplied to odd sub frame [0056] A first frame period includes an activation period and a vertical blank period. The first scan driving unit SCAN DRIVING UNIT 1 activates the (2K−1)-th scan signals S1, S3, . . . , S2M−1 sequentially in pulse form in the activation period ).

Consider claim 10.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 8, wherein the even-numbered scan driver includes second to (2k)th scan stages that are configured to sequentially generate the even-numbered scan signal, and (Pyo [0056] he second scan driving unit SCAN DRIVING UNIT 2 activates the (2K)-th scan signals S2, S4, . . . , S2M sequentially in pulse form in the activation period), wherein the even-numbered scan driver is configured to sequentially provide the even-numbered scan signal to the even-numbered scan lines in response to the timing controller applying an even-numbered scan start signal to the second scan stage in the even-numbered sub-frame Pyo fig 1 S2-S2k supplied to even sub frame fig 1 the second scan driving unit SCAN DRIVING UNIT 2 activates the (2K)-th scan signals S2, S4, . . . , S2M sequentially in pulse form in the activation period).

Consider claim 14.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 1, wherein each of the emission line groups includes an odd-numbered emission line and an even-numbered emission line, and the odd-numbered emission line is not electrically connected to the even-numbered emission line (see Kwon fig 1-fig 3 EML_T is not connected to EML_B).
Motivation to combine is similar to claim 1.

Consider claim 15.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 14, wherein the emission driver includes an odd-numbered emission driver configured to sequentially provide the emission signal to the odd-numbered emission lines (see Kwon fig 5-EML_T sequentially supplied odd number emission lines),  and an even-numbered emission driver configured to sequentially provide the emission signal to the even-numbered emission lines(see Kwon fig 5 EML_B sequentially supplied even number emission lines),   and the odd-numbered emission driver and the even-numbered emission driver are configured to simultaneously provide the emission signal to each of the emission line groups (fig 5 even and odd emission are provided concurrently).
Motivation to combine is similar to claim 1.


Consider claim 16.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 15, wherein the odd-numbered emission driver is electrically connected to the odd-numbered emission lines and includes first to (2k-1)th emission stages that are configured to sequentially generate the emission signal, where k is an integer greater than or equal to 1 (see Kwon fig 1 fig 5-EML_T sequentially supplied odd number emission lines which include 2k-1 emission lines), and
wherein the odd-numbered emission driver is configured to sequentially provide the emission signal to the odd-numbered emission lines (see Kwon fig 1 fig 5-EML_T sequentially supplied odd number emission lines which include 2k-1 emission lines),   in response to the timing controller applying an emission start signal to the first emission stage in the odd-numbered sub-frame and the even-numbered sub-frame (Kwon [0046] [0048] signal controller control emission control driver by CONT4).
Motivation to combine is similar to claim 1.

 the organic light-emitting display device of claim 16, wherein the even-numbered emission driver is electrically connected to the even-numbered emission lines and includes second to (2k)th emission stages configured to sequentially generate the emission signal (see Kwon fig 1 fig 5-EML_B sequentially supplied even number emission lines which include 2k emission lines), and
wherein the even-numbered emission driver is configured to sequentially provide the emission signal to the even-numbered emission lines (see Kwon fig 1 fig 5-EML_B sequentially supplied even number emission lines which include 2k emission lines),   in response to the timing controller applying the emission start signal to the second emission stage in the odd-numbered sub-frame and the even-numbered sub-frame (Kwon [0046] [0048] signal controller control emission control driver by CONT4).
Motivation to combine is similar to claim 1.

2.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. US 20160063961 in view of Kwon et al. US 20150002560 and further in view of Chung US 20180357965.

Consider claim 12.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 10, but do not disclose wherein a pulse width of the odd-numbered scan start signal is equal to a pulse width of the odd-numbered scan signal, and a pulse width of the even-numbered scan start signal is equal to a pulse width of the even-numbered scan signal.
Chung however discloses wherein a pulse width of the odd-numbered scan start signal is equal to a pulse width of the odd-numbered scan signal, and a pulse width of the even-numbered scan start signal is equal to a pulse width of the even-numbered scan signal ([0074-0075] fig 9 CLK1 and CLK2 have same pulse width).
wherein a pulse width of the odd-numbered scan start signal is equal to a pulse width of the odd-numbered scan signal, and a pulse width of the even-numbered scan start signal is equal to a pulse width of the even-numbered scan signal.  Furthermore, both Pyo as modified by Kwon and Chung use and disclose similar functionality (i.e., driving scan driver of an OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.   One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

3.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pyo et al. US 20160063961 in view of Kwon et al. US 20150002560 and further in view of Lee et al. US 20180158396.

Consider claim 13.  Pyo as modified by Kwon disclose the organic light-emitting display device of claim 10, but do not disclose wherein a pulse width of the odd-numbered scan start signal is greater than a pulse width of the odd-numbered scan signal, and a pulse width of the even-numbered scan start signal is greater than a pulse width of the even-numbered scan signal.
Lee however discloses wherein a pulse width of the odd-numbered scan start signal is greater than a pulse width of the odd-numbered scan signal, and a pulse width of the even-numbered scan start signal is greater than a pulse width of the even-numbered scan signal. ([0168] [0170] [0174] fig 8 VFLM1 is greater than SS11 and VFLM2 is greater than ss12).
Pyo as modified by Kwon contains a "base" device/method of display device with scan driver.  Lee contains a "comparable" device/method of scan driver that has been improved in the same way as the claimed invention.  The known "improvement" of Lee could have been applied in the same way to the "base" device/method of Pyo as modified by Kwon and the results would have been predictable and resulted in wherein a pulse width of the odd-numbered scan start signal is greater than a pulse width of the odd-numbered scan signal, and a pulse width of the even-numbered scan start signal is greater than a pulse width of the even-numbered scan signal.  Furthermore, both Pyo as modified by Kwon and Lee use and disclose similar functionality (i.e., driving scan driver of an OLED display) so that the combination is more easily implemented.  
The rationale to support a conclusion that the claim would have been obvious is that a method of enhancing a particular class of devices (methods, or products) has been made part of the ordinary capabilities of one skilled in the art based upon the teaching of such improvement in other situations.   One of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.




IV. CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kim et al. US 2014009456 OLED display device with even and odd scan driver signals.
Fu et al. US 20180033376 OLED display device in which the source driver divides image data into even and odd lines.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM A KHAN whose telephone number is (571)270-7998.  The examiner can normally be reached on 10am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IBRAHIM A. KHAN
Primary Examiner
Art Unit 2692


/IBRAHIM A KHAN/ 05/20/2021Primary Examiner, Art Unit 2692